Creditor:Case 19-03328
                   VW Credit,
                          DocInc.41-1 Filed 11/11/19 Entered 11/11/19 20:29:26
                                                                       PAYMENTS      DescRECEIVED
                                                                                           Exhibit
Debtor:            Meldon R. Dobson   Payment History Page 1 of 1    Loan Status as of November 6, 2019
Case No.:          19-03328
Loan No.:          xxxxx5449
Our File No.:      6229-N-1032
Collateral:        2017 AUDI Q7 WA1LAAF79HD000842

                   Date             Amount                                     NSF/Late       Paid
               Received   DR#      Received     Due Date    Amount Due    DT    Charges Over/Short
                                                                               Assessed
Regular Payments
             06/05/2017   1          $940.84   06/05/2017      $940.84                           $0.00
             07/05/2017   1          $940.84   07/05/2017      $940.84                           $0.00
             08/07/2017   1          $940.84   08/05/2017      $940.84                           $0.00
             09/05/2017   1          $940.84   09/05/2017      $940.84                           $0.00
             10/22/2017   1          $940.84   10/05/2017      $940.84           $47.04      ($47.04)
             11/22/2017   1          $940.84   11/05/2017      $940.84           $47.04      ($47.04)
             12/31/2017   1            $0.00   12/05/2017      $940.84           $47.04     ($987.88)
             01/02/2018   1          $940.84   01/05/2018      $940.84           $47.04      ($47.04)
             02/24/2018   1          $940.84   02/05/2018      $940.84           $47.04      ($47.04)
             03/16/2018   1          $945.00   03/05/2018      $940.84           $47.04      ($42.88)
             04/10/2018   1          $945.00   04/05/2018      $940.84           $46.63      ($42.47)
             05/07/2018   1          $945.00   05/05/2018      $940.84           $46.42      ($42.26)
             06/04/2018   1        $1,303.65   06/05/2018      $940.84           $28.28       $334.53
             07/31/2018   1            $0.00   07/05/2018      $940.84           $47.04     ($987.88)
             08/10/2018   1          $950.00   08/05/2018      $940.84           $47.04      ($37.88)
             09/30/2018   1            $0.00   09/05/2018      $940.84                      ($940.84)
             10/25/2018   1        $2,200.00   10/05/2018      $940.84                      $1,259.16
             11/12/2018   1          $960.00   11/05/2018      $940.84                          $19.16
             12/12/2018   1          $940.00   12/05/2018      $940.84           $47.04      ($47.88)
             01/31/2019   1            $0.00   01/05/2019      $940.84           $47.04     ($987.88)
             02/06/2019   1        $1,000.00   02/05/2019      $940.84                          $59.16
             03/08/2019   1        $1,000.00   03/05/2019      $940.84                          $59.16
             03/22/2019   1        $1,983.11                                                $1,983.11
             04/30/2019   1            $0.00   04/05/2019      $940.84                      ($940.84)
             05/31/2019   1            $0.00   05/05/2019      $940.84                      ($940.84)
             06/03/2019   1          $940.00   06/05/2019      $940.84                         ($0.84)
             06/26/2019   1        $2,921.64                                                $2,921.64
             07/31/2019   1            $0.00   07/05/2019      $940.84                      ($940.84)
             08/31/2019   1            $0.00   08/05/2019      $940.84                      ($940.84)
             09/30/2019   1            $0.00   09/05/2019      $940.84                      ($940.84)
             10/25/2019   1          $940.84   10/05/2019      $940.84                           $0.00
             11/06/2019   1            $0.00   11/05/2019      $940.84                      ($940.84)
                 Total:           $25,500.96                 $28,225.20         $591.73   ($3,315.97)




MFR_PayLog0000                                  1                              6229-N-1032
